                                                         Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 1 of 28 Page ID
                                                                                          #:66575


                                                           1 CALLAHAN & BLAINE, APLC
                                                             Edward Susolik (SBN 151081)
                                                           2 Esusolik@callahan-law.com
                                                             David J. Darnell (SBN 210166)
                                                           3 Ddarnell@callahan-law.com
                                                             James M. Sabovich (SBN 218488)
                                                           4 jsabovich@callahan-law.com
                                                             3 Hutton Centre Drive, Ninth Floor
                                                           5 Santa Ana, California 92707
                                                             Telephone: (714) 241-4444
                                                           6 Facsimile: (714) 241-4445
                                                           7 Attorneys for Defendants NEWPORT TRIAL GROUP
                                                             and SCOTT J. FERRELL
                                                           8
                                                           9                     UNITED STATES DISTRICT COURT
                                                         10                     CENTRAL DISTRICT OF CALIFORNIA
                                                         11                              SOUTHERN DIVISION
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 NATURAL IMMUNOGENICS                  CASE NO. 8:15-cv-02034-JVS-JCG
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707




                                                            CORP., a Florida corporation,         JAMS NO. 1220055347
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13
                                                                              Plaintiff,          NTG’S OPPOSITION TO NIC’S
                                                         14                                       MOTION FOR LEAVE TO AMEND
                                                                 v.                               [DKT. 892]
                                                         15
                                                            NEWPORT TRIAL GROUP, et
                                                         16 al.,                                  Special Master: Hon. Rosalyn Chapman
                                                                                                  Judge:          Hon. James V. Selna
                                                         17                     Defendants.
                                                                                                  Date:             March 16, 2020
                                                         18                                       Time:             1:30 p.m.
                                                                                                  Dept.:            10C
                                                         19
                                                                                                  Complaint Filed:              Dec. 7, 2015
                                                         20                                       Trial Date:                   November 3, 2020
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28


                                                                                OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                         Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 2 of 28 Page ID
                                                                                          #:66576


                                                           1                                        TABLE OF CONTENTS

                                                           2                                                                                                                  Page
                                                           3 I.     INTRODUCTION ........................................................................................... 1
                                                           4 II.    PROCEDURAL BACKGROUND ................................................................. 3
                                                           5 III.   ANALYSIS ..................................................................................................... 7
                                                           6        A.       NIC Has Not Brought the Amendment in Good Faith ......................... 7
                                                           7        B.       The Proposed Amendment Drastically Complicates this Case and
                                                                             Is Deeply Prejudicial ........................................................................... 10
                                                           8
                                                                    C.       The Proposed Amendment Is Futile Because it Breaks Continuity
                                                           9                 and Pattern of NIC’s RICO Allegations ............................................. 17
                                                         10         D.       NIC’s Housekeeping Amendments are Unnecessary ......................... 20
                                                         11 IV.     CONCLUSION ............................................................................................. 21
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13
                                                         14
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28

                                                                                                                    -i-
                                                                                       OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                         Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 3 of 28 Page ID
                                                                                          #:66577


                                                           1                                       TABLE OF AUTHORITIES

                                                           2                                                                                                           Pages
                                                           3 Cases
                                                           4
                                                             Acri v. International Ass’n of Machinists & Aerospace Workers,
                                                           5    781 F.2d 1393 (9th Cir. 1986) .............................................................................. 11
                                                          6 Air Aromatics, LLC v. Opinion Victoria’s Secret Stores Brand Mgmt.,
                                                          7    Inc.,
                                                               744 F.3d 595 (9th Cir. 2014) ................................................................................ 17
                                                          8
                                                            Allen v. City of Beverly Hills,
                                                          9
                                                               911 F.2d 367 (9th Cir. 1990) .................................................................................. 8
                                                         10
                                                            Allwaste, Inc. v. Hecht,
                                                         11    65 F.3d 1523 (9th Cir. 1995) ................................................................................ 20
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE




                                                            Ascon Properties, Inc.,
                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13    866 F.2d 1149 (9th Cir. 1989) .............................................................................. 10
                                                         14 Baker v. Pac. Far E. Lines, Inc.,
                                                         15   451 F. Supp. 84 (N.D.Cal.1978)........................................................................... 18
                                                         16 Bassani v. Sutton,
                                                              430 Fed.Appx. 596 (9th Cir. 2011) ...................................................................... 11
                                                         17
                                                         18 Bowles v. Reade,
                                                              198 F.3d 752 (9th Cir. 1999) .............................................................................. 1, 2
                                                         19
                                                         20 Campbell v. Emory Clinic,
                                                              166 F.3d 1157 (11th Cir. 1999) ........................................................................ 2, 11
                                                         21
                                                            Carrico v. City and Cnty. of San Francisco,
                                                         22   656 F.3d 1002 (9th Cir. 2011) .............................................................................. 17
                                                         23
                                                            Casey v Merck & Co., Inc.,
                                                         24   653 F.3d 95 (2d Cir. 2011) ................................................................................... 17
                                                         25 Chodos v. W. Publ’g Co.,
                                                         26   292 F.3d 992 (9th Cir. 2002) .................................................................................. 8
                                                         27 DCD Programs, Ltd. v. Leighton,
                                                         28   833 F.2d 183 (9th Cir.1987) ................................................................................... 7

                                                                                                                   - ii -
                                                                                         OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                         Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 4 of 28 Page ID
                                                                                          #:66578


                                                           1                                           TABLE OF AUTHORITIES
                                                                                                           (CONTINUED)
                                                           2                                                                                                                       Pages
                                                           3 Dupree v. Apple, Inc.,
                                                           4   2017 U.S. Dist. LEXIS 7765 (N.D. Cal. Jan. 18, 2017) ........................................ 8

                                                          5 Duttle v. Bandler & Kass,
                                                              No. 82 CIV. 5084 (KMW), 1989 WL 31503 (S.D.N.Y. Mar. 27,
                                                          6
                                                              1989) ..................................................................................................................... 13
                                                          7
                                                            Eminence Capital, LLC v. Aspeon, Inc.,
                                                          8   316 F.3d 1048 (9th Cir. 2003) .......................................................................... 7, 10
                                                          9
                                                            Forman v. Davis,
                                                         10   371 U.S. 178 (1962) ............................................................................................... 7
                                                         11 Forty-Niner Sierra Res., Inc. v. Subaru of Am., Inc.,
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   416 F. Supp. 2d 861 (E.D. Cal. 2004) .................................................................... 8
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 Gen. Credit Corp. v. Goldfarb,
                                                               No. 98 CIV. 3188 (DLC), 1998 WL 851592 (S.D.N.Y. Dec. 9,
                                                         14
                                                               1998) ..................................................................................................................... 13
                                                         15
                                                            Gordon v. City of Oakland,
                                                         16    627 F.3d 1092 (9th Cir. 2010) .............................................................................. 17
                                                         17
                                                            H.J. Inc. v. Northwestern Bell Telephone Co.,
                                                         18    492 U.S. 229 (1989) ................................................................................. 18, 19, 20
                                                         19 Hangarter v. Provident Life & Accident Ins. Co.,
                                                         20   373 F.3d 998 (9th Cir. 2004) ................................................................................ 16
                                                         21 Hash v. Lee,
                                                         22    No. 08-cv-3729-MMC, 2013 WL 4487536 (N.D. Cal. Aug. 19,
                                                               2013) ..................................................................................................................... 13
                                                         23
                                                            Interlabservice, OOO v. Illumina, Inc.,
                                                         24    No. 15CV2171-KSC, 2017 WL 4217133 (S.D. Cal. Sept. 20, 2017) ........... 13, 14
                                                         25
                                                            IXYS Corp. v. Advanced Power Tech.,
                                                         26    No. 02-cv-03942-MHP, 2004 WL 135861 (N.D. Cal. Jan. 22, 2004) ................. 13
                                                         27 Jackson v. Bank of Hawaii,
                                                         28    902 F.2d 1385 (9th Cir. 1990) .................................................................... 8, 10, 11

                                                                                                                         - iii -
                                                                                             OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                         Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 5 of 28 Page ID
                                                                                          #:66579


                                                           1                                           TABLE OF AUTHORITIES
                                                                                                           (CONTINUED)
                                                           2                                                                                                                       Pages
                                                           3 Janicki Logging Co. v. Mateer,
                                                           4    42 F.3d 561 (9th Cir. 1994) .................................................................................... 7

                                                          5 Johnson v. Buckley,
                                                               356 F.3d 1067 (9th Cir. 2004) .............................................................................. 18
                                                          6
                                                          7 King v. GEICO Indem. Co.,
                                                               712 Fed. Appx. 649 (9th Cir. 2017) ..................................................................... 16
                                                          8
                                                            Martensen v. Koch,
                                                          9
                                                               2015 U.S. Dist. LEXIS 14476 (Dist. Col. 2015).................................................. 16
                                                         10
                                                            Messick v. Novartis Pharms. Corp.,
                                                         11    747 F.3d 1193 (9th Cir. 2014) .............................................................................. 16
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE




                                                            Morongo Band of Mission Indians v. Rose,
                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13    893 F.2d 1074 (9th Cir.1990) ................................................................................. 7
                                                         14 Morris v. Sutton,
                                                         15    No. 117CV01488AWISAB, 2019 WL 2994291 (E.D. Cal. July 9,
                                                               2019) ..................................................................................................................... 15
                                                         16
                                                            Nunes v. Ashcroft,
                                                         17
                                                               348 F.3d 815 (9th Cir.2003) ................................................................................. 18
                                                         18
                                                            Oppenheimer Fund, Inc. v. Sanders,
                                                         19    437 U.S. 340 (1978) ............................................................................................. 12
                                                         20
                                                            Philadelphia Indem. Ins. Co. v. Danco Builders,
                                                         21    No. 15-CV-03945-WHO, 2017 WL 24755 (N.D. Cal. Jan. 3, 2017) .................. 14
                                                         22 Polycast Tech. Corp. v. Uniroyal, Inc.,
                                                         23    728 F. Supp. 926 (S.D.N.Y. 1989) ....................................................................... 13
                                                         24 Priddy v. Edelman,
                                                         25    883 F.2d 438 (6th Cir. 1989) ................................................................................ 11

                                                         26 Primavera Familienstiftung v. Askin,
                                                               130 F. Supp. 2d 450 (S.D.N.Y. 2001) .................................................................. 17
                                                         27
                                                         28

                                                                                                                         - iv -
                                                                                             OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                         Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 6 of 28 Page ID
                                                                                          #:66580


                                                           1                                           TABLE OF AUTHORITIES
                                                                                                           (CONTINUED)
                                                           2                                                                                                                       Pages
                                                           3 Religious Tech. Ctr. v. Wollersheim,
                                                           4    971 F.2d 364 (9th Cir. 1992) ................................................................................ 20

                                                          5 Richman v. Sheahan,
                                                               415 F. Supp.2d 929 (N.D. Ill. 2006)..................................................................... 16
                                                          6
                                                          7 Rissetto v. Plumbers & Steamfitters Local 343,
                                                               94 F.3d 597 (9th Cir. 1996) .................................................................................. 10
                                                          8
                                                            Russell v. Rolfs,
                                                          9
                                                               893 F.2d 1033 (9th Cir. 1990) .............................................................................. 18
                                                         10
                                                            SAES Getter S.p.A. v. Aeronex, Inc.
                                                         11    291 F. Supp. 2d 1081 (S.D. Cal. 2002) .................................................................. 7
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE




                                                            Saul v. United States,
                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13    928 F.2d 829 (9th Cir.1991) ................................................................................. 18
                                                         14 Specht v. Jensen,
                                                         15    853 F.2d 805 (10th Cir. 1988) .............................................................................. 16
                                                         16 Strataluz, LLC v. TruDerma,
                                                               LLC, No. 15-cv-1248-JM-RBB (S.D. Cal. June 3, 2015).............................. 19, 20
                                                         17
                                                         18 Ticor Title Ins. Co. v. Florida.,
                                                               937 F.2d 447 (9th Cir. 1991) ................................................................................ 18
                                                         19
                                                         20 United Nat’l Ins. Co. v. Spectrum Worldwide, Inc.,
                                                               555 F.3d 772 (9th Cir. 2009) ................................................................................ 10
                                                         21
                                                            United States v. Diaz,
                                                         22    876 F.3d 1194 (9th Cir. 2017) .............................................................................. 16
                                                         23
                                                            United States v. Lucero,
                                                         24    2018 U.S. Dist. LEXIS 8289 (S.D. Cal. 2018) .................................................... 16
                                                         25 Womack v. Windsor,
                                                         26   No. 215CV0533MCEKJNP, 2017 WL 1090164 (E.D. Cal. Mar. 23,
                                                              2017) ..................................................................................................................... 10
                                                         27
                                                         28

                                                                                                                         -v-
                                                                                            OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                         Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 7 of 28 Page ID
                                                                                          #:66581


                                                           1                                         TABLE OF AUTHORITIES
                                                                                                         (CONTINUED)
                                                           2                                                                                                                  Pages
                                                           3 Statutes
                                                           4
                                                             Fed. R. Civ. Proc. 12.................................................................................................. 21
                                                           5
                                                             Fed. R. Civ. Proc. 12(b)(6) ........................................................................................ 18
                                                           6
                                                             Fed. R. Civ. Proc. 13.................................................................................................. 21
                                                           7
                                                           8 Fed. R. Civ. Proc. 15.................................................................................................. 21
                                                           9 Fed. R. Civ. Proc. 15(a) ............................................................................................... 7
                                                         10 Other Authorities
                                                         11
                                                            Lanham Act False Advertising: The Expert Is Key, The New York Law
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12   Journal (Jul. 2010), Harold Weinberger, Jonathan Wagner, and
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444




                                                              Matthew Temkin................................................................................................... 15
                           WWW.CAL LA HA N-LA W.COM




                                                         13
                                                         14
                                                         15
                                                         16
                                                         17
                                                         18
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28

                                                                                                                      - vi -
                                                                                           OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                         Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 8 of 28 Page ID
                                                                                          #:66582


                                                           1         Defendants Newport Trial Group and Scott Ferrell (collectively “NTG”)
                                                           2 respectfully submit their Opposition to Plaintiff Natural-Immunogenics’ (“NIC” or
                                                           3 “Plaintiff”) Motion for Leave to File Third Amended Complaint [Dkt. 892].
                                                           4 I.      INTRODUCTION
                                                           5         Plaintiff’s Motion for Leave to File Third Amended Complaint is in keeping
                                                           6 with its constant effort to expand this case and derail trial. NIC filed this case in
                                                           7 2015. It is now 2020, this Court’s docket count is a stone’s throw from quadruple
                                                           8 digits, and the matter is less than eight months from trial. Yet NIC is seeking to take
                                                           9 this case back to 2016, when NIC last tried to file an amended Complaint expanding
                                                         10 this litigation. Only now NIC seeks to do so after fact and expert discovery have
                                                         11 closed.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12          Plaintiff’s latest Motion for Leave seeks to make either unnecessary or
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 unreasonable and prejudicial amendments. NIC offers two superfluous sets of
                                                         14 amendments. First, NIC points out that NTG changed its Pacific Trial Attorneys
                                                         15 (“PTA”). NTG and PTA are the same entity. To the extent any clarification is
                                                         16 necessary, NTG offered NIC an unequivocal stipulation on that point. This issue
                                                         17 should have been resolved through meet and confer, and NIC’s Motion on this point
                                                         18 is an unnecessary use of party and judicial resources. Second, NIC’s request to
                                                         19 “conform” the Second Amended Complaint to evidence through minor corrections
                                                         20 or adjustments is unnecessary. This Court decided the adequacy of the Second
                                                         21 Amended Complaint years ago, and NIC itself concedes the proposed amendments
                                                         22 will have no effect on liability and “do not impact the adequacy of NIC’s
                                                         23 allegations.” (Dkt. 892-1 at 16.)
                                                         24          The core of NIC’s request is not inconsequential housekeeping, but an effort
                                                         25 to sandbag NTG with new allegations after lay and expert discovery have closed.
                                                         26 While NIC trumpets the “liberal” standard for amendment, “[l]iberality in granting a
                                                         27 plaintiff leave to amend is subject to the qualification that the amendment not cause
                                                         28 undue prejudice to the defendant, is not sought in bad faith, and is not futile.”

                                                                                                       -1-
                                                                                   OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                         Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 9 of 28 Page ID
                                                                                          #:66583


                                                           1 Bowles v. Reade, 198 F.3d 752, 757 (9th Cir. 1999). And “[p]rejudice and undue
                                                           2 delay are inherent in an amendment asserted after the close of discovery and after
                                                           3 dispositive motions have been filed, briefed, and decided.” Campbell v. Emory
                                                           4 Clinic, 166 F.3d 1157, 1162 (11th Cir. 1999).
                                                           5        NIC seeks to add 60 paragraphs of new substantive allegations. Compare
                                                           6 Dkt. 92 with Dkt. 892-4. And that actually understates the extent of modifications
                                                           7 since NIC often includes new subparagraphs. (Dkt. 892-4 at 95.) As this Court has
                                                           8 explained, this case has always been about an alleged “false advertising scheme”
                                                           9 and “alleged wiretapping scheme,” each with four predicate cases. (Dkt. 788 at 2.)
                                                         10 Not only does NIC seek to add new predicate acts that have never been part of its
                                                         11 claims for those alleged “schemes,” but NIC’s amendment now includes an entirely
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 new and distinct theory: an alleged supplement industry Lanham Act scheme with
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 five predicate cases. (Dkt. 892-4, ¶¶ 359-377.) In other words, NIC seeks to add an
                                                         14 entirely new RICO enterprise and thus convert this from a two “scheme” eight
                                                         15 predicate matter case to a three “scheme” thirteen predicate matter case. And it
                                                         16 seeks to do so in dispositive motions have been filed and after discovery is closed.
                                                         17         NIC’s proposed amendment is not in good faith, is deeply prejudicial, and
                                                         18 adds serious complications to this action. To obtain discovery regarding Strataluz
                                                         19 LLC (“Strataluz”), NIC affirmatively represented to this Court that NIC would not
                                                         20 “modify any of the allegations in the SAC or the core issues for trial” with that
                                                         21 discovery. (Dkt. 392 at 12 [emphasis added].) Having gotten its discovery, NIC is
                                                         22 now doing the very thing it promised it would not do. More fundamentally, NIC’s
                                                         23 allegations drastically change this case after NTG took discovery and prepared its
                                                         24 expert case. NIC’s amendments, if allowed, inject complicated supplement
                                                         25 industry, male enhancement chemistry, patent, trademark, licensing, corporate
                                                         26 governance, manufacturing, and supply chain issues that have no relationship to the
                                                         27 allegations in the operative Second Amended Complaint. Addressing these will
                                                         28 require redoing lay and expert discovery. New experts in the above areas will be

                                                                                                     -2-
                                                                                 OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                   Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 10 of 28 Page ID
                                                                                    #:66584


                                                          1 required and previously designed experts will need to assess and address NIC’s
                                                          2 allegations. Realistically accessed, NIC’s proposed amendment will delay the case
                                                          3 by up to a year and would render the November 3, 2020, trial date impossible.
                                                          4         Respectfully, this case has already consumed far too much in the way of party
                                                          5 and judicial resources. NIC made its allegations and NTG has prepared its defense
                                                          6 to them. Allowing NIC to drastically and substantively expand its allegations --
                                                          7 after discovery is closed, dispositive motions are filed, and trial is imminent --
                                                          8 undermines justice and is gravely prejudicial to NTG. Accordingly, NIC’s Motion
                                                          9 should be denied.
                                                         10 II.     PROCEDURAL BACKGROUND
                                                         11         NIC initiated this litigation on December 7, 2015. (Dkt. 1). On January 25,
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 2016, NIC filed a First Amended Complaint (“FAC”). Dkt. 28. The FAC brought
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 four claims for relief: (1) Malicious Prosecution; (2) Violation of the RICO Act; (3)
                                                         14 Violation of the RICO Act; and (4) Unfair Competition under California Business &
                                                         15 Professions Code Section 17200 (“the UCL”). NIC brought its UCL claim “on
                                                         16 behalf of themselves [sic] and on behalf of the public as private attorneys general
                                                         17 pursuant to Business & Professional Code § 17204,” and alleged that “[i]njunctive
                                                         18 relief is necessary to prevent continuing or future harm to NIC and the public
                                                         19 generally.” (Dkt. 28 at ¶¶ 492 and 494).
                                                         20         On February 22, 2016, the NTG Defendants filed a Motion to Dismiss the
                                                         21 RICO claims along with a Motion to Strike the malicious prosecution and UCL
                                                         22 claims. (Dkts. 39 and 42). In their Motion to Strike, the NTG Defendants argued
                                                         23 that: (1) NIC’s malicious prosecution and UCL claims arose “out of protected
                                                         24 activity, i.e., filing a lawsuit for violations of consumer protection and false
                                                         25 advertising laws;” and (2) “because the allegations are completely untrue, NIC will
                                                         26 not be able to produce any admissible evidence showing the likelihood of prevailing
                                                         27 on either state law claim.” (Dkt. 40 at 8:17-21). The NTG Defendants also argued
                                                         28 that NIC could not bring the claim on behalf of the public or “seek injunctive relief

                                                                                                      -3-
                                                                                  OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                   Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 11 of 28 Page ID
                                                                                    #:66585


                                                          1 ‘on behalf of the public’” because it made “no attempt to plead a viable class
                                                          2 action.” Id. at 22:3-17.
                                                          3        On April 19, 2016, the Court entered an Order granting, in part, the NTG
                                                          4 Defendants’ Motions to Dismiss and Strike. (Dkt. 88-1). The Court granted the
                                                          5 Motion to Dismiss the RICO claims with 21 days leave to amend because “NIC has
                                                          6 failed to adequately plead any predicate acts to support its RICO claims.” (Id. at 16-
                                                          7 17.) The Court granted “Defendants’ motions to strike the UCL claim,” subject “to
                                                          8 repleading the RICO claims” because “NIC cannot borrow RICO to satisfy the
                                                          9 ‘unlawful’ prong of the UCL claim when the RICO claims are insufficiently plead.
                                                         10 As NIC presents no other argument why the UCL claims should not be struck under
                                                         11 California’s anti-SLAPP law, the Court is inclined to strike the UCL claims at this
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 time.” (Id. at 27.) NIC subsequently filed the currently operative Second Amended
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 Complaint on May 10, 2016. (Dkt. 92.)
                                                         14        The Second Amended Complaint is expansive. It is 96 pages with 416
                                                         15 paragraphs. As this Court has explained, NIC’s lawsuits involve two alleged class
                                                         16 action “schemes,” each with four underlying predicate cases:
                                                         17        In brief, NIC alleges that NTG routinely fabricated class-action
                                                         18        litigation to extort money from defendants nationwide . . . NIC’s
                                                         19        Second Amended Complaint (“SAC”) alleges that the NTG
                                                         20        Defendants perpetrated two litigation schemes: (1) the false-
                                                         21        advertising scheme and (2) the unauthorized recording, or
                                                         22        “wiretapping” scheme. In the false advertising scheme, NTG and its
                                                         23        investigator Andrew Baslow (“Baslow”) would identify individuals to
                                                         24        serve as lead plaintiffs in consumer fraud class actions against
                                                         25        companies selling products in California. Docket No. 92 ¶¶ 23–24.
                                                         26        NTG would then bribe these individuals to make intentional false
                                                         27        representations that (1) they purchased the defendant’s product in
                                                         28        reliance on the representations made in defendant’s product

                                                                                                     -4-
                                                                                 OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                   Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 12 of 28 Page ID
                                                                                    #:66586


                                                          1         advertisements; (2) the product did not work as advertised; and (3)
                                                          2         they were injured as a result of their reliance on the advertisements.
                                                          3         Id. ¶ 29. Using these false allegations, NTG would threaten companies
                                                          4         with statewide class actions under various California consumer
                                                          5         protection statutes, and, before the companies could discover that the
                                                          6         allegations were false, extort out-of-court settlements from these
                                                          7         companies.
                                                          8
                                                          9         The wiretapping scheme functioned similarly. Under the wiretapping
                                                         10         scheme, NTG and Baslow would identify individuals to serve as
                                                         11         potential lead plaintiffs in consumer privacy class actions. NTG would
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         then bribe these individuals to stage private phone calls to various
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         companies, and then later make intentionally false representations . . .
                                                         14         Using these false allegations, NTG would threaten companies with
                                                         15         statewide class actions under the California Invasion of Privacy Act,
                                                         16         Cal. Pen. Code §§ 632 et seq., (“CIPA”) and, before the companies
                                                         17         could discover that the allegations were false, extort out-of-court
                                                         18         settlements from these companies.
                                                         19 (Dkt. 788 at 2-3.)
                                                         20         This made up NIC’s RICO “enterprise.” According to the operative
                                                         21 Complaint, “Defendants in this action comprise an associated-in-fact enterprise
                                                         22 which maintains a ‘hub-and-spoke’ structure,” by which “NTG, through its
                                                         23 attorneys, employees and agents” operated “at the center of the enterprise” and the
                                                         24 alleged “sham plaintiffs . . . operate as the spokes.” (Dkt. 92, ¶ 378.) NIC describes
                                                         25 the operation of the “enterprise” as follows: “The hub identifies potential victim
                                                         26 corporations and acquires a sham plaintiff” then “the sham plaintiff then engages in
                                                         27 whatever conduct and provides whatever testimony is necessary to maintain the
                                                         28 pressure of facially valid litigation . . . .” (Dkt. 92, ¶ 378.) Accordingly, NIC has

                                                                                                      -5-
                                                                                 OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                   Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 13 of 28 Page ID
                                                                                    #:66587


                                                          1 sued the alleged “sham plaintiffs” and claimed that “[t]he plaintiffs-for-hire are
                                                          2 indispensable to the enterprise because . . . the sham lawsuits cannot be filed or
                                                          3 pursued without a bribed plaintiff willing to support those actions as the “plaintiff”
                                                          4 partnered with NTG.” (Dkt. 92, ¶ 379.)
                                                          5         During meet and confer, Plaintiff sought to amend the Complaint in four
                                                          6 respects: (1) to account for NTG changing its name to Pacific Trial Attorneys, (2) to
                                                          7 effect minor corrections based on discovery, (3) to add Strataluz allegations
                                                          8 regarding ProMaxal, and (4) to modify allegations regarding the predicate cases,
                                                          9 including adding new predicate acts. (Dkt. 892-5 at 3.) NTG offered to remove the
                                                         10 first issue by stipulating “that for purposes of this action, Pacific Trial Attorneys, PC
                                                         11 is the same entity as NTG and is therefore subject to any and all rights, obligations,
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 and liabilities of NTG.” (Dkt. 892-6.) NTG likewise conceded that the Federal
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 Rules did not require NIC to amend its Complaint with minor corrections to
                                                         14 “conform” to evidence. (Id.)
                                                         15         NIC’s change is to add significant new predicate acts, predominately
                                                         16 regarding Strataluz and Promaxal. With respect to Strataluz and ProMaxal, NIC’s
                                                         17 proposed amendment alleges something entirely different than the RICO “scheme”
                                                         18 alleged in its Second Amended Complaint. (Dkt. 892-4, ¶¶ 359-377.) NIC’s
                                                         19 proposed amendment claims that “Defendants David Reid and Scott Ferrell” started
                                                         20 a side business called “Strataluz” and that it made settlement demands, and brought
                                                         21 one lawsuit against competitors based on allegedly false allegations. (Id.) There is
                                                         22 no allegation that any defendant besides Reid and Ferrell had anything to do with
                                                         23 Strataluz. (Id.) Nor does Strataluz fit within the “hub-and-spoke’ structure” for the
                                                         24 enterprise NIC alleged in its Second Amended Complaint. There is no “hub”
                                                         25 allegedly recruiting “sham” plaintiffs. There is no allegation of “sham” plaintiffs
                                                         26 nor any “sham plaintiff” illicitly supporting a false claim. Id.
                                                         27
                                                         28

                                                                                                      -6-
                                                                                  OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                   Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 14 of 28 Page ID
                                                                                    #:66588


                                                          1 III.    ANALYSIS
                                                          2         While leave to amend a pleading is ordinarily granted “when justice so
                                                          3 requires,” this is not such a case. See Fed. R. Civ. P. 15(a). In assessing the
                                                          4 propriety of a motion for leave to amend, Courts should consider four factors: (1)
                                                          5 undue prejudice to the opposing party by virtue of the allowance of the amendment;
                                                          6 (2) the moving party’s undue delay in seeking leave to amend; (3) bad faith or
                                                          7 dilatory motive on the party of the movant; and (4) futility of the amendment.
                                                          8 Forman v. Davis, 371 U.S. 178, 181-182 (1962); Janicki Logging Co. v. Mateer, 42
                                                          9 F.3d 561, 566 (9th Cir. 1994). These factors “are not to be understood rigidly or
                                                         10 applied mechanically; courts are instead counseled to ‘examine each case on its
                                                         11 facts’ and gauge the propriety of granting leave to amend accordingly.” SAES
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 Getter S.p.A. v. Aeronex, Inc. 291 F. Supp. 2d 1081, 1086 (S.D. Cal. 2002) (quoting
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 6 Charles Alan Wright, et al., Federal Practice and Procedure: Civil 2d § 1430 (2d
                                                         14 ed.1990)). “Not all of the factors merit equal weight. As this circuit and others have
                                                         15 held, it is the consideration of prejudice to the opposing party that carries the
                                                         16 greatest weight.” Eminence Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th
                                                         17 Cir. 2003) citing DCD Programs, Ltd. v. Leighton, 833 F.2d 183, 185 (9th
                                                         18 Cir.1987). Thus, “[l]iberality in granting a plaintiff leave to amend is subject to the
                                                         19 qualification that the amendment not cause undue prejudice to the defendant, is not
                                                         20 sought in bad faith, and is not futile.” See DCD Programs, Ltd. v. Leighton, 833
                                                         21 F.2d 183, 186 (9th Cir.1987).
                                                         22         A.     NIC Has Not Brought the Amendment in Good Faith
                                                         23         NTG Defendants respectfully submit that the current request for an
                                                         24 amendment is not brought in good faith. Rather, NIC has timed the amendment to
                                                         25 both sandbag NTG Defendants and frustrate trial by bringing allegations NIC
                                                         26 represented it would not make after discovery has closed.
                                                         27         While this is not solely a matter of undue delay, NIC’s undue delay is
                                                         28 independently relevant. Morongo Band of Mission Indians v. Rose, 893 F.2d 1074,

                                                                                                      -7-
                                                                                  OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                   Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 15 of 28 Page ID
                                                                                    #:66589


                                                          1 1079 (9th Cir.1990). In evaluating undue delay, courts consider “whether the
                                                          2 moving party knew or should have known the facts and theories raised by the
                                                          3 amendment in the original pleading.” Jackson v. Bank of Hawaii, 902 F.2d 1385,
                                                          4 1388 (9th Cir. 1990). A district court will likely find undue delay when the movant
                                                          5 knew or should have known the facts or issues contained in the proposed
                                                          6 amendment, yet offered no legitimate reason for their exclusion from the earlier
                                                          7 pleading. See Chodos v. W. Publ'g Co., 292 F.3d 992, 1003 (9th Cir. 2002). It is
                                                          8 impermissible to add new allegations, based on information previously known, late
                                                          9 in a lawsuit. In Dupree v. Apple, Inc., 2017 U.S. Dist. LEXIS 7765, *12-14 (N.D.
                                                         10 Cal. Jan. 18, 2017), the District Court denied a motion for leave to amend to add
                                                         11 new allegations. It did so because in the Ninth Circuit, late assertion of new
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 allegations “are not reviewed favorably when the facts and the theory have been
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 known to the party seeking amendment since the inception of the cause of action.”
                                                         14 Allen v. City of Beverly Hills, 911 F.2d 367, 374 (9th Cir. 1990).
                                                         15         NIC has been making crime fraud assertions regarding Strataluz almost from
                                                         16 the inception of this case. NIC claimed that it “developed information concerning
                                                         17 NTG’s creation of sham corporate entities for litigation purposes” in February 2016.
                                                         18 (Dkt. 262 at 8:5-7.) Specifically, NIC claimed that “on February 5, 2016, counsel
                                                         19 for NIC received an unsolicited call from Allison Borts, an in-house attorney for
                                                         20 Continuity Research, LLC” in which she “informed NIC that she had discovered
                                                         21 unprivileged email correspondence sent to Continuity Research by NTG attorneys
                                                         22 Scott Ferrell and David Reid.” (Dkt. 165-1 at 12:23-24.) Notably, this call took
                                                         23 place two months prior to the currently operative Second Amended Complaint that
                                                         24 NIC filed on May 10, 2016. (Dkt. 92.) The delay here is over three years. Forty-
                                                         25 Niner Sierra Res., Inc. v. Subaru of Am., Inc., 416 F. Supp. 2d 861, 872 (E.D. Cal.
                                                         26 2004) (“Regardless of whether the court measures the length of the delay as one
                                                         27 year or four years, the court concludes that Plaintiff inexcusably delayed in seeking
                                                         28 leave to amend.”)

                                                                                                     -8-
                                                                                 OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                   Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 16 of 28 Page ID
                                                                                    #:66590


                                                          1         NIC’s delay must be considered in the context of NIC’s actions and
                                                          2 representations regarding Strataluz. Since filing its Second Amended Complaint,
                                                          3 NIC has proceeded for multiple years to seek privileged documents regarding
                                                          4 Strataluz based on relevancy to NIC’s Second Amended Complaint and response to
                                                          5 affirmative defenses. (See e.g., Dkts. 198; 299; 367-1; 414.) As this Court noted,
                                                          6 NIC sought leave arguing that evidence regarding Strataluz would “show the
                                                          7 Newport Trial Group’s fraudulent state of mind and allow NIC to defeat the NTG
                                                          8 Defendants’ affirmative defenses.” (Dkt. 414 at 4; see also Dkt. 392 at 11
                                                          9 (“Strataluz-related discovery will yield evidence relevant to material facts in the
                                                         10 SAC and the Defendants’ affirmative defenses.”).
                                                         11         To obtain that discovery, NIC specifically disclaimed any intent to amend the
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 operative Complaint regarding Strataluz. NTG raised concerns that NIC’s discovery
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 into Strataluz was an attempt to expand the allegations in this case, and NIC assured
                                                         14 the Court it was not:
                                                         15         The NTG Defendants argue that NIC’s request will cause them
                                                         16         “extreme prejudice” because “NIC seeks to drastically change and
                                                         17         expand its allegations shortly before trial.” See Dkt. 376 at 15-16. The
                                                         18         Defendants erroneously argue that NIC’s request is tantamount to a
                                                         19         motion for leave to amend the complaint. That position is incorrect.
                                                         20         NIC is not seeking leave to amend its complaint. NIC’s request will
                                                         21         not modify any of the allegations in the SAC or the core issues for
                                                         22         trial. Instead, NIC seeks leave to obtain discovery relevant to the
                                                         23         pending allegations. . . . . The Strataluz evidence does not expand
                                                         24         the existing allegations but, rather, supports and provides
                                                         25         explanatory details concerning those allegations.
                                                         26 (Dkt. 392 at 12 (emphasis added).)
                                                         27
                                                         28

                                                                                                     -9-
                                                                                 OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                   Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 17 of 28 Page ID
                                                                                    #:66591


                                                          1         NIC’s volte-face is classic bad faith and manipulation of the Court. “Judicial
                                                          2 estoppel enables a court to protect itself from manipulation” by a party taking
                                                          3 inconsistent positions. Rissetto v. Plumbers & Steamfitters Local 343, 94 F.3d 597,
                                                          4 603 (9th Cir. 1996). “It was developed to prevent litigants from ‘playing fast and
                                                          5 loose’ with the courts by taking one position, gaining advantage from that position,
                                                          6 then seeking a second advantage by later taking an incompatible position.” United
                                                          7 Nat'l Ins. Co. v. Spectrum Worldwide, Inc., 555 F.3d 772, 778 (9th Cir. 2009). NIC
                                                          8 procured a leave to conduct discovery by promising the Court that it was not using
                                                          9 Strataluz evidence to “expand the existing allegations,” then did exactly that.
                                                         10         Accordingly, because NIC has not acted in good faith and unduly delayed its
                                                         11 proposed amendment, leave should be denied.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         B.     The Proposed Amendment Drastically Complicates this Case and
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13                Is Deeply Prejudicial
                                                         14         “Prejudice is the touchstone of the inquiry under rule 15(a).” Eminence
                                                         15 Capital, LLC v. Aspeon, Inc., 316 F.3d 1048, 1052 (9th Cir. 2003). Courts have
                                                         16 found that “undue prejudice” sufficient to affirm the denial of a motion for leave to
                                                         17 amend may result from the burden of necessary future discovery or the re-litigation
                                                         18 of prior issues within a close proximity of the trial date. See e.g., Jackson, et al. v.
                                                         19 Bank of Hawaii, et al., 902 F.2d 1385, 1387-88 (9th Cir. 1990); Ascon Properties,
                                                         20 Inc., 866 F.2d 1149, 1161 (9th Cir. 1989) (noting that allowing plaintiff to amend
                                                         21 Complaint nearly one and a half years after litigation commenced would prejudice
                                                         22 the defendant, who had already incurred substantial litigation costs evaluating the
                                                         23 prior theory of the case).
                                                         24         Contrary to NIC’s claim that “courts across the county permit post-discovery
                                                         25 amendment” (Dkt. 892-1 at 10), post-discovery amendments of the sort proposed by
                                                         26 NIC are universally disfavored. “The nonmoving party is prejudiced when granting
                                                         27 leave to amend would result in a need to reopen the discovery period and the period
                                                         28 to file dispositive motions, or when dispositive motions already have been decided.”

                                                                                                      - 10 -
                                                                                  OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                   Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 18 of 28 Page ID
                                                                                    #:66592


                                                          1 Womack v. Windsor, No. 215CV0533MCEKJNP, 2017 WL 1090164, at *3 (E.D.
                                                          2 Cal. Mar. 23, 2017), report and recommendation adopted, No.
                                                          3 215CV0533MCEKJNP, 2017 WL 2671010 (E.D. Cal. June 21, 2017); Jackson v.
                                                          4 Bank of Hawaii, 902 F.2d 1385, 1388 (9th Cir. 1990) (“Putting the defendants
                                                          5 through the time and expense of continued litigation on a new theory, with the
                                                          6 possibility of additional discovery, would be manifestly unfair and unduly
                                                          7 prejudicial.”) quoting Priddy v. Edelman, 883 F.2d 438, 447 (6th Cir. 1989));
                                                          8 Campbell v. Emory Clinic, 166 F.3d 1157, 1162 (11th Cir. 1999) (“Prejudice and
                                                          9 undue delay are inherent in an amendment asserted after the close of discovery and
                                                         10 after dispositive motions have been filed, briefed, and decided.”); Acri v.
                                                         11 International Ass'n of Machinists & Aerospace Workers, 781 F.2d 1393, 1398-99
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 (9th Cir. 1986) (affirming the denial of leave to amend and holding that the district
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 court did not abuse its discretion in concluding that allowing amendment would
                                                         14 prejudice the defendant because of the necessity for further discovery); see also
                                                         15 Bassani v. Sutton, 430 Fed.Appx. 596, 597 (9th Cir. 2011) (holding that “the district
                                                         16 court’s ultimate conclusions—that there would be undue delay and prejudice to the
                                                         17 defendants if [the plaintiff] were allowed to amend his complaint two years into
                                                         18 litigation and after the close of discovery—were not an abuse of discretion”).
                                                         19         NIC has openly acknowledged that its RICO case was already “complex.”
                                                         20 (Dkt. 591-2 at 3.) As NIC pointed out, its “case involves twelve (12) defendants.
                                                         21 There are four counts seeking relief. NIC’s RICO claims involve seven (7) different
                                                         22 statutory bases, with more than fifty (50) predicate acts 1 alleged. . . . The record is
                                                         23 measured in the tens of thousands of documents—the majority of which are not
                                                         24 from NIC’s corporate files. . . . There have been twenty-two (22) depositions, with
                                                         25 several more pending.” (Id. at 4.) Moreover, NIC now apparently intends to present
                                                         26
                                                              1
                                                              All predicate acts must be defended. Moreover, each of those counts requires at
                                                         27 least two substantive elements (Dkt. 157 at 12-22 [listing elements]), and each is
                                                            alleged to implicate between six and eight defendants, depending on the alleged
                                                         28 predicate act. (Dkt. 92, ¶¶ 368-74).

                                                                                                      - 11 -
                                                                                  OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                   Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 19 of 28 Page ID
                                                                                    #:66593


                                                          1 evidence at trial regarding hundreds of other NTG cases (separate from the eight
                                                          2 predicate cases identified in the SAC). (Dkt. 591-1, ¶¶ 7-8) (noting how on
                                                          3 February 2, 2018, NIC produced documents related to approximately 200 cases
                                                          4 involving NTG that NIC contends are relevant to and supportive of NIC’s RICO
                                                          5 claims). NIC has given a two-week trial estimate, which will already be extremely
                                                          6 tight given the depth and complexity of NIC’s currently pending allegations.
                                                          7         Now NIC seeks to add 60 new paragraphs of allegations, which include not
                                                          8 only entirely new predicate acts, but an entirely new and distinct RICO enterprise
                                                          9 theory involving competitor litigation by a side business.
                                                         10         Contrary to NIC’s claims, this will necessarily require reopening discovery,
                                                         11 conducting new discovery, and preparing expert evidence. “The scope of discovery
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 is broad and encompasses any matter that bears on, or that reasonably could lead to
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 other matter that could bear on, any issue that is or may be in the case.”
                                                         14 Oppenheimer Fund, Inc. v. Sanders, 437 U.S. 340, 351, (1978). The proposition
                                                         15 that a plaintiff could amend with 60 new paragraphs of allegations and defendant
                                                         16 could not take discovery on them is absurd on its face. That is particularly true
                                                         17 where plaintiff seeks to add a new basis for liability. The practical effect of NIC’s
                                                         18 amendment is to add predicate acts on which Defendants have had no discovery and
                                                         19 to add a new RICO enterprise after fact discovery has closed and expert discovery
                                                         20 has been completed. Even worse, the ProMaxal litigation is fundamentally different
                                                         21 than the eight predicate matters. Those are false advertising or wiretap cases
                                                         22 brought on behalf of consumers. For those cases, NIC has alleged that “NTG’s
                                                         23 CLRA/UCL/FAL claims involve a similar pattern of attorney-contrived lawsuits
                                                         24 followed by manufactured and false ‘injuries’ alleged by bribed for-hire plaintiffs
                                                         25 acquired by NTG only after it had developed legal claims.” (Dkt. 92, ¶ 283).
                                                         26 ProMaxal is a competitor trademark case that has no relationship to the predicate
                                                         27 matters factually or legally.
                                                         28

                                                                                                    - 12 -
                                                                                 OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                   Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 20 of 28 Page ID
                                                                                    #:66594


                                                          1         NTG has not prepared a defense to a five-predicate case RICO Lanham Act
                                                          2 theory, nor NIC’s other new predicate acts, because NIC did not allege those
                                                          3 predicate acts. Courts simply do not allow a plaintiff to make late amendments with
                                                          4 new allegations, then downplay prejudice concerns by claiming no discovery is
                                                          5 necessary. “[T]he need for a party to conduct supplemental discovery or to consider
                                                          6 a new line of legal argument are classic sources of prejudice that have regularly
                                                          7 proven sufficient to defeat a motion for leave to amend.” IXYS Corp. v. Advanced
                                                          8 Power Tech., No. 02-cv-03942-MHP, 2004 WL 135861, at *3 (N.D. Cal. Jan. 22,
                                                          9 2004); see also Hash v. Lee, No. 08-cv-3729-MMC, 2013 WL 4487536, at *2 (N.D.
                                                         10 Cal. Aug. 19, 2013) (“If the requested leave were granted, defendants would be
                                                         11 required to respond to a new set of claims, likely entailing considerable additional
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 discovery, and all after completing plaintiff’s deposition and preparing a dispositive
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 motion.”); Interlabservice, OOO v. Illumina, Inc., No. 15CV2171-KSC, 2017 WL
                                                         14 4217133, at *9 (S.D. Cal. Sept. 20, 2017) (“The discovery necessary for plaintiff to
                                                         15 prepare a defense to these new allegations has the potential to further delay this
                                                         16 proceeding for an extended period of time, and the case has already been pending
                                                         17 for more than two years since April 29, 2015. For these reasons, the Court finds that
                                                         18 defendant’s Motion to Amend must be DENIED.”)
                                                         19         NIC’s Motion glosses over the fact that NIC is effectively adding an entirely
                                                         20 new and highly complex RICO case after discovery has closed.2 NIC attempts to
                                                         21 blame NTG, arguing that NTG should have already conducted discovery and
                                                         22
                                                         23
                                                              2
                                                              The cases NIC cites finding a lack of prejudice are generally not applicable. For
                                                         24 example in Gen. Credit Corp. v. Goldfarb, No. 98 CIV. 3188 (DLC), 1998 WL
                                                            851592, at *3 (S.D.N.Y. Dec. 9, 1998), the defendant did not oppose the motion for
                                                         25 leave to amend. Id. (“The Court has seen no papers submitted by defendants in
                                                            opposition to GCC's motion.”) Likewise, in Duttle v. Bandler & Kass, No. 82 CIV.
                                                         26 5084 (KMW), 1989 WL 31503, at *2–3 (S.D.N.Y. Mar. 27, 1989), the court noted
                                                            that defendants “do not claim prejudice . . . .” In Polycast Tech. Corp. v. Uniroyal,
                                                         27 Inc., 728 F. Supp. 926, 943–44 (S.D.N.Y. 1989), the court did find prejudice but
                                                            offset it by compelling the “plaintiffs to pay the costs of any duplicative discovery
                                                         28 necessitated by such amendments.”

                                                                                                    - 13 -
                                                                                 OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                   Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 21 of 28 Page ID
                                                                                    #:66595


                                                          1 retained experts to defend itself against theories that NIC had not alleged. 3 (Dkt.
                                                          2 892-1 at 16 to 19.) NIC even goes so far as to argue that “the Defendants have
                                                          3 unduly delayed requesting leave to include” an expert regarding NIC’s ProMaxal /
                                                          4 Lanham Act violations even though NIC did not plead them. (Id. at 892-1 at 20.)
                                                          5 NIC’s general position seems to be that because it made some accusations in
                                                          6 discovery motions, NTG should have guessed that NIC would amend and so should
                                                          7 have conducted its own counter-discovery and prepared a defense to allegations that
                                                          8 NIC never formally made. The Court in Philadelphia Indem. Ins. Co. v. Danco
                                                          9 Builders, No. 15-CV-03945-WHO, 2017 WL 24755, at *3 (N.D. Cal. Jan. 3, 2017)
                                                         10 addressed a similar argument in support of a motion for leave to amend and
                                                         11 explained:
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12         It is a plaintiff’s burden to give defendants fair notice of the claims at
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         issue and the underlying factual basis for those claims. Fed. R. Civ. P.
                                                         14         8(a)(2). A defendant is not required to conduct discovery and prepare
                                                         15         defenses to respond to factual theories and claims that have not been
                                                         16         raised. Danco had no obligation to prepare a defense for a possible,
                                                         17         but unalleged, draft stop theory.
                                                         18 Id.; Interlabservice, OOO v. Illumina, Inc., No. 15CV2171-KSC, 2017 WL
                                                         19 4217133, at *9 (S.D. Cal. Sept. 20, 2017) (“The discovery necessary for plaintiff to
                                                         20 prepare a defense to these new allegations has the potential to further delay this
                                                         21 proceeding for an extended period of time, and the case has already been pending
                                                         22 for more than two years since April 29, 2015. For these reasons, the Court finds that
                                                         23 defendant’s Motion to Amend must be DENIED.”)
                                                         24
                                                              3
                                                              Relatedly, NIC claims that NTG’s position on prejudice is “self-contradictory”
                                                         25 because “[t]hey claim that NIC has raised these allegations for years, but then argue
                                                            that despite extensive discovery into those allegations, the predicate acts will inject
                                                         26 new areas of inquiry into the case.” (Dkt. 892-1 at 18-19.) At the risk of stating the
                                                            obvious, defendants do not prepare trial defenses to arguments made in discovery
                                                         27 motions. The fact that NIC has been making statements in discovery motions
                                                            proves NIC’s awareness of the issues. It in no way supports the proposition that
                                                         28 NTG should have been preparing a trial defense to those unpled statements.

                                                                                                        - 14 -
                                                                                  OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                   Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 22 of 28 Page ID
                                                                                    #:66596


                                                          1         Given NIC’s proclivity for aggressive discovery motion practice, there is
                                                          2 simply no way that the current trial date can hold if NIC’s Motion for Leave is
                                                          3 granted. “[P]rejudice to the non-moving party can occur when the trial is delayed,
                                                          4 additional costs will be incurred, and major alterations in trial tactics and strategy
                                                          5 will result.” Morris v. Sutton, No. 117CV01488AWISAB, 2019 WL 2994291, at *6
                                                          6 (E.D. Cal. July 9, 2019). If the Motion is granted, new discovery must be served on
                                                          7 NIC and third parties, depositions must re-opened,4 and expert discovery must be
                                                          8 supplemented and largely redone. After all, both sides’ experts’ addressed a
                                                          9 Complaint that is no longer operative and none assessed issues related to NIC’s new
                                                         10 allegations. NIC claims that “[t]he facts of the ProMaxal related predicate acts are
                                                         11 easy for a lay juror to understand” and “any proposed expert would not help the jury
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 understand factual issues germane to fraud.” (Dkt. 892-1 at 19-20.) There is
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 nothing “easy” about, among other things, litigating whether there was probable
                                                         14 cause for five health supplemental Lanham Act cases or demands. “[E]xpert
                                                         15 testimony is probably more critical in Lanham Act false advertising litigation than
                                                         16 most other litigations.” Harold Weinberger, Jonathan Wagner, and Matthew
                                                         17 Temkin, Lanham Act False Advertising: The Expert Is Key, The New York Law
                                                         18 Journal (Jul. 2010).) NIC’s amendments, if allowed, inject complicated supplement
                                                         19 industry, male enhancement chemistry, patent applicability, trademark, licensing,
                                                         20 corporate governance, manufacturing, and supply chain issues that have no
                                                         21 relationship to the allegations in the operative Second Amended Complaint. Just to
                                                         22 take one of many new issues, a corporate expert would be required to address NIC’s
                                                         23 allegation that Reid and Ferrell “concealed their ownership interest in that company
                                                         24 through the use of blocker companies and for-hire, fictitious corporate managers.”
                                                         25 (Dkt. 892-4, ¶ 360.) NIC can claim that no expert testimony is necessary, but with
                                                         26
                                                              4
                                                             NIC argues that the “Defendants attended each deposition and had a full
                                                         27 opportunity to ask questions of the witnesses . . . .” (Dkt. 892-1 at 13.) But NIC
                                                            was taking discovery, not NTG, and NTG could hardly ask questions about
                                                         28 allegations that NIC had not made.

                                                                                                     - 15 -
                                                                                  OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                   Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 23 of 28 Page ID
                                                                                    #:66597


                                                          1 respect to expert testimony, “[t]he relevancy bar is low, demanding only that the
                                                          2 evidence logically advances a material aspect of the proposing party's case.”
                                                          3 Messick v. Novartis Pharms. Corp., 747 F.3d 1193, 1196 (9th Cir. 2014).
                                                          4         NIC claims that no expert testimony will be allowed because legal standard
                                                          5 testimony would “be subverting the role of this Court.” (Dkt. 892-1 at 20.) This is
                                                          6 only one type of expert testimony that would be required. In any event, it is not the
                                                          7 case that experts cannot address legal standards as NIC claims. The Ninth Circuit
                                                          8 has long recognized that “a witness may refer to the law in expressing an opinion
                                                          9 without that reference rendering the testimony inadmissible.” Hangarter v.
                                                         10 Provident Life & Accident Ins. Co., 373 F.3d 998, 1017 (9th Cir. 2004); see also
                                                         11 King v. GEICO Indem. Co., 712 Fed. Appx. 649, 651 (9th Cir. 2017) (“Nelson did
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 not address an ultimate issue of law but rather testified to GEICO's handling of the
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 claim in relation to industry standards and GEICO's own claim manual. The fact
                                                         14 that GEICO's claim manual incorporated the UTPA [statute] does not lead to a
                                                         15 different result.”); United States v. Diaz, 876 F.3d 1194, 1199 (9th Cir. 2017) (“if
                                                         16 the terms used by an expert witness do not have a specialized meaning in law and do
                                                         17 not represent an attempt to instruct the jury on the law, or how to apply the law to
                                                         18 the facts of the case, the testimony is not an impermissible legal conclusion.”);
                                                         19 United States v. Lucero, 2018 U.S. Dist. LEXIS 8289, *6 (S.D. Cal. 2018) (allowing
                                                         20 an expert to opine on “jurisdictional characteristics of certain bodies of water,
                                                         21 including wetlands and a tributary” even though the opinion involved “legal
                                                         22 terminology.”); Specht v. Jensen, 853 F.2d 805, 809 (10th Cir. 1988) (“We do not
                                                         23 exclude all testimony regarding legal issues. We recognize that a witness may refer
                                                         24 to the law in expressing an opinion without that reference rendering the testimony
                                                         25 inadmissible.”); Martensen v. Koch, 2015 U.S. Dist. LEXIS 14476, *7-9 (Dist. Col.
                                                         26 2015) (same); Richman v. Sheahan, 415 F.Supp.2d 929, 945 (N.D. Ill.
                                                         27 2006) (“There is no doubt that under Rules 702 and 704 an expert may testify about
                                                         28 applicable professional standards and the [opposing party's] performance in light of

                                                                                                     - 16 -
                                                                                 OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                   Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 24 of 28 Page ID
                                                                                    #:66598


                                                          1 those standards.”); Primavera Familienstiftung v. Askin, 130 F. Supp. 2d 450, 529
                                                          2 (S.D.N.Y. 2001) (“[I]t is proper for an expert to testify as to the customs and
                                                          3 standards of an industry, and to opine as to how a party's conduct measured up
                                                          4 against such standards.”), abrogated on other grounds by Casey v Merck & Co., Inc.,
                                                          5 653 F.3d 95 (2d Cir. 2011).
                                                          6         Accordingly, NIC’s Motion should be denied because it will prejudice NTG.
                                                          7         C.    The Proposed Amendment Is Futile Because it Breaks Continuity
                                                          8               and Pattern of NIC’s RICO Allegations
                                                          9         NIC’s proposed amendment does worse than ambush NTG with 60
                                                         10 paragraphs of new allegations after discovery has closed and dispositive motions
                                                         11 have been filed. The gravamen of NIC’s RICO case is that NTG, in connection with
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 lead plaintiffs, “routinely fabricated class-action litigation to extort money from
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 defendants nationwide.” (Dkt. 788 at 1). Thus, NIC has sued NTG and associated
                                                         14 agents and has also “sued individuals who served as lead plaintiffs in these cases.”
                                                         15 (Id.) The problem is that NIC’s alleged third “scheme” regarding Strataluz is
                                                         16 fundamentally different. Strataluz was an attempted side business by Reid, Ferrell,
                                                         17 and other non-parties. It has absolutely nothing to do with most of the Defendants
                                                         18 in this case, which drastically complicates this action. A named non-NTG
                                                         19 Defendant such as Nilon, for example, cannot be held liable in RICO because his
                                                         20 lawyer started a short-lived health company as a side business. Yet NIC has
                                                         21 included Strataluz allegations as foundational predicate acts against all Defendants.
                                                         22 See generally Dkt. 892-4. More fundamentally, those allegations fail RICO’s
                                                         23 pattern and continuity requirements.
                                                         24         Leave to amend “is properly denied ... if amendment would be futile.”
                                                         25 Carrico v. City and Cnty. of San Francisco, 656 F.3d 1002, 1008 (9th Cir. 2011)
                                                         26 (citing Gordon v. City of Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010)). Further,
                                                         27 “[a] party cannot amend pleadings to ‘directly contradict an earlier assertion made in
                                                         28 the same proceeding.’ ” Air Aromatics, LLC v. Opinion Victoria’s Secret Stores

                                                                                                     - 17 -
                                                                                 OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                   Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 25 of 28 Page ID
                                                                                    #:66599


                                                          1 Brand Mgmt., Inc., 744 F.3d 595, 600 (9th Cir. 2014) (quoting Russell v. Rolfs, 893
                                                          2 F.2d 1033, 1037 (9th Cir. 1990)). As the Ninth Circuit has held, “[f]utility alone can
                                                          3 justify the denial of a motion to amend.” Johnson v. Buckley, 356 F.3d 1067, 1077
                                                          4 (9th Cir. 2004) (citing Nunes v. Ashcroft, 348 F.3d 815, 818 (9th Cir.2003)). The
                                                          5 test for futility is the same as the test for challenges under Fed. R. Civ. P.
                                                          6 12(b)(6). Baker v. Pac. Far E. Lines, Inc., 451 F. Supp. 84, 89
                                                          7 (N.D.Cal.1978); see Saul v. United States, 928 F.2d 829, 843 (9th Cir.1991) (“A
                                                          8 district court does not err in denying leave to amend...where the amended complaint
                                                          9 would be subject to dismissal.” (citation omitted)). Here, Plaintiff’s proposed
                                                         10 amendments will not survive a challenge under Fed. R. Civ. P. 12(b)(6) because the
                                                         11 newly-identified purported “predicate acts” do not satisfy the relationship and
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 continuity prongs of a RICO analysis.
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         In H.J. Inc. v. Northwestern Bell Telephone Co., 492 U.S. 229 (1989), the
                                                         14 Supreme Court discussed the term “pattern of racketeering activity,” and held that it
                                                         15 requires a plaintiff to “show that the racketeering predicates are related, and that
                                                         16 they amount to or pose a threat of continued criminal activity.” Id. at 239 (emphasis
                                                         17 in original). The relationship requirement is satisfied by a showing that the
                                                         18 racketeering predicates “have the same or similar purposes, results, participants,
                                                         19 victims, or methods of commission, or otherwise are interrelated by distinguishing
                                                         20 characteristics and are not isolated events.” Id. at 240 (quotation omitted) (emphasis
                                                         21 added). To satisfy the continuity prong of the test, one need only show that the
                                                         22 predicates pose a threat of continued criminal activity, such as when the illegal
                                                         23 conduct is “a regular way of conducting [a] defendant's ongoing legitimate
                                                         24 business.” Id. at 243; Ticor Title Ins. Co. v. Florida., 937 F.2d 447, 450 (9th Cir.
                                                         25 1991).
                                                         26         The fact that Plaintiff’s proposed amendment includes a drastically different
                                                         27 RICO theory not only complicates this case, it breaks the “pattern” requirement of
                                                         28 RICO. As discussed above, the proposed amendment adds a new enterprise that has

                                                                                                     - 18 -
                                                                                  OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                   Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 26 of 28 Page ID
                                                                                    #:66600


                                                          1 virtually no relationship with the one Plaintiff alleged in its operative Complaint.
                                                          2 The new enterprise is a supplement company, not a law firm. The hub and wheel
                                                          3 enterprise that NIC alleged in its Second Amended Complaint is completely
                                                          4 inapplicable. The participants are different. Only two of the current Defendants
                                                          5 were allegedly involved, and the other owners / agents of Strataluz are not parties to
                                                          6 this litigation. The results, purposes, and “victims” of the alleged enterprise are
                                                          7 different. After all, these were one suit and demands against competitors, not
                                                          8 consumer protection actions. The principal demand was for licensing of a patent,
                                                          9 which is completely unrelated to the currently pending predicate cases. Indeed, the
                                                         10 only commonality between the predicates alleged in the Second Amended
                                                         11 Complaint and the proposed amendment is that both allege improper allegations by
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 Reid and or Ferrell. Litigators making allegations is a job description, not a
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13 “pattern” for RICO purposes. Moreover, by NIC’s own allegations, Strataluz’s
                                                         14 ProMaxal was an “isolated event.” (Dkt. 892-4, ¶¶ 359-377.) It is the only side
                                                         15 business that NIC alleges Ferrell or Reid created. (See generally Dkt. 892-4.) It had
                                                         16 multiple products that it undisputedly marketed and sold. (Dkt. 718 at 10:6-15:7.)
                                                         17 NIC’s allegation is that towards the end of its existence, Strataluz filed one improper
                                                         18 lawsuit over one product. (Dkt. 892-4, ¶¶ 359-377.) That one lawsuit was filed on
                                                         19 June 3, 2015 (Dkt. 588-73), and was dismissed on September 28, 2015. See
                                                         20 Strataluz, LLC v. TruDerma, LLC, No. 15-cv-1248-JM-RBB (S.D. Cal. June 3,
                                                         21 2015), Dkt. 12. Demand letters spanned only two months in 2015. (Dkts. 588-15,
                                                         22 588-16, 588-26, 588-27, 588-28.) Nor is there any chance of “continued” allegedly
                                                         23 improper conduct.
                                                         24         Nor do Plaintiff’s new Strataluz allegations meet the continuity requirements
                                                         25 of RICO. In H.J. Inc., the Supreme Court observed that the term “continuity”
                                                         26 escapes strict definition: “‘[c]ontinuity’ is both a closed- and open-ended concept,
                                                         27 referring either to a closed period of repeated conduct or to past conduct that by its
                                                         28 nature projects into the future with a threat of repetition.” Id. at 241. “Closed-ended”

                                                                                                     - 19 -
                                                                                 OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                   Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 27 of 28 Page ID
                                                                                    #:66601


                                                          1 continuity is established by showing that related predicate acts occurred over a
                                                          2 “substantial period of time.” Id. at 242. The Court thus noted that “[p]redicate acts
                                                          3 extending over a few weeks or months and threatening no future criminal conduct
                                                          4 do not satisfy this requirement,” and concluded that “Congress was concerned in
                                                          5 RICO with long-term criminal conduct.” Id.; Allwaste, Inc. v. Hecht, 65 F.3d 1523,
                                                          6 1528 (9th Cir. 1995). Under 9th Circuit authority, a series of related predicates must
                                                          7 extend over at least 13 months to satisfy the “substantial period of time”
                                                          8 requirement for a closed-ended predicate act. See Allwaste, 65 F.3d at
                                                          9 1528 (thirteen months may demonstrate a “substantial period of time”); see also
                                                         10 Dkt. 157 (“However, courts virtually always find that activity spanning less than one
                                                         11 year does not satisfy the close-ended continuity requirement.”) (citing Religious
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 Tech. Ctr. v. Wollersheim, 971 F.2d 364, 366-67 (9th Cir. 1992).)
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13         Here, Plaintiff alleges that Strataluz sent improper demand letters and filed
                                                         14 one improper Complaint over a timespan of about four months in 2015. (Dkt. 588-
                                                         15 73; 588-15, 588-16, 588-26, 588-27, 588-28; Strataluz, LLC v. TruDerma, LLC, No.
                                                         16 15-cv-1248-JM-RBB (S.D. Cal. June 3, 2015), Dkt. 12.) Accordingly, Plaintiff
                                                         17 cannot establish closed-ended continuity. And there is no chance of open-ended
                                                         18 continuity because, as this Court has found, “Strataluz formally dissolved under
                                                         19 Nevada law in January 2016.” (Dkt. 820 at 24.) There is no chance of anyone
                                                         20 doing anything through Strataluz. Consequently, because the proposed Strataluz
                                                         21 allegations do not fit within the “pattern” alleged in Plaintiff’s Second Amended
                                                         22 Complaint, and do not satisfy continuity themselves, Plaintiff’s proposed
                                                         23 amendments are futile.
                                                         24         D.    NIC’s Housekeeping Amendments are Unnecessary
                                                         25         NTG’s remaining amendments are unnecessary. There is no need to formally
                                                         26 change the name of NTG to PTA with a formal amendment. There is no need to
                                                         27 dispute that PTA is the same entity as NTG, and NTG has offered a broad
                                                         28 stipulation on that point. (Dkt. 892-6.) NIC’s other changes are unnecessary. The

                                                                                                     - 20 -
                                                                                 OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
                                                   Case 8:15-cv-02034-JVS-JCG Document 895 Filed 02/24/20 Page 28 of 28 Page ID
                                                                                    #:66602


                                                          1 remaining allegations in the Second Amended Complaint have already been found
                                                          2 sufficiently pled. Dkt. 157. Indeed, NIC concedes these amendments “do not
                                                          3 impact the adequacy of NIC’s allegations . . . .” (Dkt. 892-1 at 16.)
                                                          4        To the extent slight variations are necessary (and they are not), they are more
                                                          5 appropriately addressed through an order and/or stipulation. This is so because
                                                          6 filing an amended Complaint will trigger NTG’s obligation to file a responsive
                                                          7 pleading based on its knowledge and information at the time of the response. See
                                                          8 Fed. R. Civ. Proc. 12, 13, and 15. If NTG is forced to file a response to a new,
                                                          9 amended Complaint, prudence and the compulsory counter-claim rule require that
                                                         10 NTG raise its counter-claims against NIC and those who have acted in concert with
                                                         11 it.
                    3 HUTTON CENTRE DRIVE, NINTH FLOOR




                                                         12 IV.    CONCLUSION
                       A PROFESSIONAL LAW CORPORATION
CALLAHAN & BLAINE

                         SANTA ANA, CALIFORNIA 92707
                          TELEPHONE: (714 ) 2 41-4444
                           WWW.CAL LA HA N-LA W.COM




                                                         13        For all of the foregoing reasons, NIC’s Motion should be denied.
                                                         14
                                                         15 Dated: February 24, 2020               CALLAHAN & BLAINE, APLC
                                                         16
                                                                                                   By: /s/ David J. Darnell
                                                         17                                           David J. Darnell
                                                                                                      James M. Sabovich
                                                         18                                           Attorneys for Defendants Newport Trial
                                                                                                      Group and Scott J. Ferrell
                                                         19
                                                         20
                                                         21
                                                         22
                                                         23
                                                         24
                                                         25
                                                         26
                                                         27
                                                         28

                                                                                                    - 21 -
                                                                                 OPPOSITION TO NIC’S MOTION FOR LEAVE TO AMEND
